DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 0727/2022
Claim 1 has been amended, claims 10-20 have been cancelled and claims 21-31 have been added
Claims 1-9 and 21-31 are presented for examination
This action is Non-Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noyelle (US 2021/0000905) in view of O’Neill (US 6,253,912) in view of Cochran (US 2016/0198726).

1, 3: Noyelle discloses a convertible tray system for food items comprising: a convertible tray 100 for holding the food item, the convertible tray including a substrate defining at least one aperture 112 into which the food item is received,

a plurality of flaps 104 the plurality of flaps providing support of the at least one aperture of the convertible tray above a support surface (fig. 1E); and 

a serving container 500 for substantially enclosing the convertible tray while holding the food item (fig. 5);

a plurality of flaps 104 defined by the substrate by folding along at least one fold feature 106;

the plurality of flaps positioned beneath the aperture when the convertible tray is positioned on the support surface (fig. 1E); and
 
the serving container 500 including a bottom shell 550 rotatably coupled to a top shell 505 via at least one hinge 530, the bottom shell having a plurality of interior sidewalls 560, 570 and including the support surface, wherein at least one flap of the plurality of flaps conforms to at least one interior sidewall of the plurality of interior sidewalls, wherein the top shell rotates via the at least one hinge to substantially enclose the convertible tray while holding the food item within an interior volume defined by the bottom shell and the top shell ([0087]; fig. 5, 6A,B). 

Noyelle fails to disclose separation elements. O’Neill teaches a first separation feature 22-25 defined by the substrate on a first edge of the convertible tray adjacent to the at least one aperture, the first separation feature defining a boundary between the convertible tray and a second convertible tray detached from a blank forming each of the convertible tray and the second convertible tray (fig. 2). It would have been obvious to one having ordinary skill in the art a the time of the effective filing date of the invention to modify the tray of Noyelle to include the perforated substrate of O’Neil in order to provide the user of using smaller quantities of the stored items at any given time.

Noyelle-O’Neill fails to disclose a food item capable of containing more food items. Cochran teaches a tray system 11 comprising an edible food item 31 defining a cavity (interior of cone) to receive one or more additional food items ([0020]; fig. 1). It would have bene obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the apertures of Noyelle-O’Neil to include the food item of Cochran to allow easy fitting and storing of the food items in and out of the tray.

2: Noyelle-O’Neill-Cochran discloses the convertible tray system of claim 1, wherein the food item includes a formed food product pressed in a mold to define the cavity (Noyelle; fig. 1C and 6B). 

4: Noyelle-O’Neill-Cochran discloses the convertible tray system of claim 1, wherein Noyelle teaches a through aperture for holding a food item and is capable of being supported by the surface of the serving container since the size of the food item would be based on whether it touches the surface (fig. 1C). 

5: Noyelle-O’Neill-Cochran discloses the convertible tray system of claim 1, wherein the substrate defines a first fold feature 206 about which a first flap 208 of the plurality of flaps is folded, and wherein the substrate defines a second fold feature 206 about which a second flap 204/208 of the plurality of flaps is folded (Noyelle; fig. 2A).

6: Noyelle-O’Neill-Cochran discloses the convertible tray system of claim 5, wherein the first flap 208 opposes the second flap 208 beneath the aperture when the convertible tray is positioned on the support surface (Noyelle; fig. 2A, B).

7: Noyelle-O’Neill-Cochran discloses the convertible tray system of claim 1, wherein the at least one fold feature includes a score line 170 defined by the substrate (O’Neil; col. 1, ll. 44-56).

8: Noyelle-O’Neill-Cochran discloses the convertible tray system of claim 1, wherein the first separation feature 22-25 includes a perforation defined by the substrate (Noyelle; [0131]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noyelle (US 2021/0000905) in view of O’Neill (US 6,253,912) in view of Cochran (US 2016/0198726) in view of Swarnaraj et. al. (US 2019/0039775).

9: Noyelle-O’Neill- Cochran discloses the claimed invention as applied to claim 1 but fails to disclose a stabilizer Swarnaraj teaches wherein the convertible tray includes at least one tray stabilizer 122 configured to hinge along the at least one fold feature 150 to raise a second of the substrate above the at least on aperture (fig. 8). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the tray of Noyelle-O’Neil-Cochran to include the stabilizer of Swarnaraj to assist the user in lifting/removing the tray from the outer support.




Claims 21-24 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noyelle (US 2021/0000905) in view of O’Neill (US 6,253,912) in view of Swarnaraj et. al. (US 2019/0039775).

21: Noyelle discloses a convertible tray system for food items comprising:

a tray 100 for holding food items, each convertible tray including a substrate defining at least one aperture 112 into which the food item is received,


a plurality of flaps 104 defined by the substrate by folding along at least one fold feature defined by the substrate, the plurality of flaps providing support of the at least one aperture of the convertible tray above a support surface (fig. 1A), and

an exterior container 500 defining an interior region configured to receive the plurality of convertible trays in the stacked configuration (fig. 5-6A,B).

Noyelle fails to disclose a tray having a separation feature. O’Neill teaches a first separation feature 22-25 defined by the substrate on a first edge of the convertible tray adjacent to the at least one aperture, the first separation feature defining a boundary between the convertible tray and a second convertible tray detached from a blank forming each of the convertible tray and the second convertible tray (fig. 2). It would have been obvious to one having ordinary skill in the art a the time of the effective filing date of the invention to modify the tray of Noyelle to include the perforated substrate of O’Neil in order to provide the user of using smaller quantities of the stored items at any given time.

Noyelle fails to disclose a stabilizer. Swarnaraj teaches a plurality of trays wherein at least one tray stabilizer defined by the substrate, the at least one tray stabilizer 112 configured to hinge along the at least one fold feature to raise a section of the substrate above the at least one aperture (fig. 8),

wherein a first convertible tray of the plurality of convertible trays is configured to stack on a second convertible tray of the plurality of convertible trays to provide a stacked configuration with an exterior surface of a flap of the plurality of flaps of the first convertible tray configured to rest against an interior surface of the tray stabilizer of the second convertible tray (fig. 8). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the tray of Noyelle-O’Neil to include the stabilizer of Swarnaraj to assist the user in lifting/removing the tray from the outer support.

22-23: Noyelle-O’Neil-Swarnaraj discloses the convertible tray system of claim 21, further comprising an edible food item F defining a cavity to receive one or more additional edible food items, the edible food item positioned at least partially within the at least one aperture (Noyelle; [0061]).

24: Noyelle-O’Neil-Swarnaraj discloses the convertible tray system of claim 21, further comprising a serving container 500 for substantially enclosing a single convertible tray of the plurality of the convertible tray while holding the food item, the serving container including a bottom shell 550 rotatably coupled to a top shell 505 via at least one hinge 530, the bottom shell having a plurality of interior sidewalls 560, 570 and including the support surface, wherein at least one flap of the plurality of flaps conforms to at least one interior sidewall of the plurality of interior sidewalls, wherein the top shell rotates via the at least one hinge to substantially enclose the convertible tray while holding the food item within an interior volume defined by the bottom shell and the top shell (Noyelle; [0087]; fig. 5, 6A,B). 

27: Noyelle-O’Neil-Swarnaraj discloses the convertible tray system of claim 21, wherein at least one convertible tray includes a second separation 22 feature, the second separation feature defining a second boundary between the convertible tray and an end flap detached from the blank forming each of the convertible tray and the end flap (O’Neil; fig. 2).

28: Noyelle-O’Neil-Swarnaraj discloses the convertible tray system of claim 21, wherein the substrate defines a first fold feature 206 about which a first flap 208 of the plurality of flaps is folded, and wherein the substrate defines a second fold feature 206 about which a second flap of the plurality of flaps 204/208 is folded (Noyelle; fig. 2A,B).

29: Noyelle-O’Neil-Swarnaraj discloses the convertible tray system of claim 28, wherein the first flap 208 opposes the second flap beneath the aperture when the convertible tray is positioned on the support surface (Noyelle; fig. 2A,B).

30: Noyelle-O’Neil-Swarnaraj discloses the convertible tray system of claim 21, wherein the at least one fold feature includes a score line 170 defined by the substrate (O’Neil; col.1, ll, 45-56).

30-31: Noyelle-O’Neil-Swarnaraj discloses the convertible tray system of claim 21, wherein the first separation feature includes a perforation defined by the substrate (Noyelle; [0031]).

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noyelle (US 2021/0000905) in view of O’Neill (US 6,253,912) in view of Swarnaraj et. al. (US 2019/0039775) in view of Cochran (US 2016/0198726).

25: Noyelle-O’Neil-Swarnaraj discloses the convertible tray system of claim 24, but fails to include an edible product defining a cavity. Cochran teaches further comprising an edible food item 31 defining a cavity (interior of the cone) to receive one or more additional edible food items, the edible food item positioned at least partially within the at least one aperture ([0020]; fig. 1). It would have bene obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the apertures of Noyelle-O’Neil to include the food item of Cochran to allow easy fitting and storing of the food items in and out of the tray.


26: Noyelle-O’Neil-Swarnaraj-Cochran discloses the convertible tray system of claim 25, wherein a bottom surface of the edible food item can rest on the support surface of the serving container when the convertible tray is substantially enclosed within the serving container (Cochran teaches the cone or other similar objects rest above and below the top surface of the tray. Because a change of size would be obvious to one having ordinary skill in the art, the combination with the base serving container of Noyelle would be obvious).

A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/            Examiner, Art Unit 3735 

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735